Citation Nr: 1541497	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-35 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for spondylolysis.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to a rating in excess of 10 percent for residuals of a sprain-tear of the collateral ligaments of the proximal interphalangeal joint of the right middle finger.

6. Entitlement to a compensable rating for dermatophytosis on the face and feet.

7. Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine (back disability).

8. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

9. Entitlement to service connection and a compensable rating for radiculopathy of the left lower extremity associated with degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Michael Kelly, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.  He also served in the Army National Guard from January 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before the undersigned in a June 2015 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.

The issues of entitlement to increased ratings for the back, radiculopathy, and dermatophytosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the June 2015 Board hearing, before promulgation of a decision on the appeal, the Veteran withdrew his appeals of the denial of service connection for a left shoulder disability and the denial of reopening the claim for spondylolysis.

2. The evidence does not show a current hearing loss disability for VA purposes.

3. The Veteran reported current tinnitus beginning in and continuing since service.

4. The Veteran's right middle finger causes limitation of motion, pain, and functional impairment, but the disability is not analogous to amputation of the finger with metacarpal resection.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals on the issues of service connection for a left should disability and to reopen a claim of service connection for spondylolysis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

3. The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4. The criteria for a rating in excess of 10 percent for the right middle finger disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5226 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

At the June 2015 hearing, the Veteran and his representative affirmed that he wished to withdraw his appeals on the claim of service connection for a left shoulder disability and the petition to reopen service connection for spondylolysis.  This statement withdrew the appeals in accordance with 38 C.F.R. § 20.204 and was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeals of the denial of service connection for a left shoulder disability or reopening the claim for spondylolysis, and the appeals are dismissed.  See 38 C.F.R. § 20.202.

II. Procedural duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In September 2012, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter explained how disability ratings and effective dates would be assigned.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for hearing and the right finger disability in October 2012.  While the Veteran asserts that the hearing evaluation was not adequate because the examiner did not speak clear English, the examination report shows a detailed account of the Veteran's symptoms and history.  Further, there is no reason to think that a language barrier would affect the results of the test in question, which recorded no current hearing loss disability.  The examiner discussed the Veteran's current right middle finger symptoms and impairment and addressed the appropriate rating criteria.  Thus, the Board finds the examinations adequate and no additional development is needed for the claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the June 2015 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The undersigned's questions were designed to elicit testimony as to the elements needed to substantiate the claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.




III. Service connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus but not hearing loss as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 16 Vet. App. 370, 374 (2003).  The Board finds him credible, as his statements have been detailed and consistent.

Based on the evidence, the Board finds that the criteria for service connection for hearing loss have not been met.  See 38 C.F.R. § 3.303.

The evidence does not show a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  Id.  The October 2012 VA examiner recorded 40 or greater decibels at the 6000 Hertz level in the right and left ears; however, the 6000 Hertz level is not used for determining disability for VA purposes.  See 38 C.F.R. § 3.385.  Similarly, 35 decibels at the 500 Hertz level in the left ear is insufficient to satisfy the disability requirements without at least two other frequencies of 26 decibels or greater.  See id.  The other readings at the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz were less than 26 decibels, and the Veteran's speech recognition was 96 and 94 percent.  There are no other audiological evaluations of record.  The Board has considered the Veteran's statements of hearing difficulty, but the regulation identifies a disability only based on specific findings from evaluations completed by licensed professionals.  38 C.F.R. § 3.385.  As such, he does not have a hearing loss disability.  See id.  

The Board notes that the Veteran reported noise exposure in service and the October 2012 examiner provided a positive opinion on a connection to service.  Nevertheless, in-service injuries and nexus do not establish the existence of a current hearing loss disability.  See Shedden v. Principi, 381 F .3d 1163, 1167 (Fed.Cir. 2004).  As the evidence does not show current hearing loss for VA disability purposes, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. §§ 3.303, 3.385.

Regarding tinnitus, the Board has reviewed the record and finds that the criteria for service connection have been met.  See 38 C.F.R. § 3.303.

The evidence shows tinnitus currently.  At the Board hearing, the Veteran reported experiencing a high pitched sound that others could not hear.  The VA examiner documented no current tinnitus, but the Veteran stated that he misunderstood the examiner's questions, so that response was not accurate.  See Board hearing.  The Board finds the Veteran credible in his reports of these symptoms, and he is competent to diagnose tinnitus.  See Jandreau, 492 F.3d at 1377; see also Charles, 16 Vet. App. at 374.  

The evidence also shows in-service noise exposure and onset of tinnitus.  At the VA examination and Board hearing, the Veteran reported being exposed to loud noise while he trained and worked as a helicopter pilot.  His service records show that he had basic airborne training.  The Veteran also reported the onset of tinnitus symptoms while in service and that the high pitched sound was worse when he was in his flying role.  See Board hearing.  

Tinnitus is considered a chronic disease as an organic disease of the nervous system.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  Service connection can be shown with the Veteran's statements of continuous tinnitus symptoms.  See Walker, 708 F.3d at 1331.

At the Board hearing, the Veteran reported experiencing tinnitus since service, although less frequently than at that time.  He noted that he would ask his children if they heard the sound but they did not.  The VA examiner did not provide a medical opinion on tinnitus, because the Veteran denied tinnitus at the examination.  As discussed above, he reported that he misunderstood the question and does experience tinnitus currently.  When considering hearing loss, the examiner provided a positive opinion on a connection to service citing a shift in hearing documented during National Guard service, the cause of which the examiner could not distinguish from civilian noise exposure.  Given the credible lay testimony, the Board resolves doubt in the Veteran's favor.  See 38 C.F.R. § 3.102.  A causal relationship is established by the Veteran's reports of continuous symptoms, and service connection for tinnitus is warranted.  See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.303.

IV. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

For disabilities evaluated based on limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran's right middle finger disability has been rated under Diagnostic Code (DC) 5226 for ankylosis of the long finger.  38 C.F.R. § 4.71a.  The Diagnostic Code provides for a 10 percent rating and does not distinguish between favorable or unfavorable ankylosis for compensation purposes.  Id. at DC 5226.  Diagnostic Code 5229 also provides for a single, 10 percent rating for limitation of motion of the long finger.  38 C.F.R. § 4.71a.  The note to Diagnostic Code 5226 directs the rating specialist to consider whether to evaluate the finger disability as amputation by analogy.  Id.  Diagnostic Code 5154 provides for a 20 percent disability for amputation of the long finger with metacarpal resection (more than one-half the bone lost).  Id.  The ratings for the long finger are the same whether the disability affects the dominant or non-dominant hand.  Id.    

The Veteran is competent, and the Board finds him credible, to report observable symptoms associated with his right middle finger disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Following a review of the claims file, the Board finds that the criteria for a rating in excess of 10 percent for the right middle finger have not been met.  See 38 C.F.R. § 4.71a, DC 5226.

The evidence shows limitation of motion and pain but no ankylosis or functional limitation analogous to amputation at the metacarpal.  The October 2012 VA examiner recorded a gap of one inch or more between the long fingertip and the proximal transverse of the crease of the palm with associated painful motion.  The examiner recorded abnormal grip strength in the right hand, and the Veteran reported difficulty with fine motor activity, lifting heavy objects, and throwing a ball with his right hand.  The rating criteria address this type of functional impairment, because limitation in bending the long finger reasonably, and predictably, causes problems with grip in that hand.  The effects of painful motion were also considered by the examiner and the Board in compliance with DeLuca, 8 Vet. App. 202.  Based on the evidence, the Veteran's right middle finger disability most closely approximates the criteria for a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5229.  

A higher rating is not warranted for the right middle finger.  The examiner found no evidence of ankylosis in the fingers.  The Veteran denied any flare-ups in the right middle finger disability.  There is also no evidence that the finger disability is analogous to an amputation of the long finger with more than one-half the bone lost.  The Veteran reported that he has less strength in his right hand because of the finger disability, and at the Board hearing he stated that he sometimes used other fingers to complete tasks.  He at no point reported that the finger was useless or similar in functioning to amputation.  The examiner recorded the Veteran as still having active movement against gravity associated with right hand grip.  As such, it appears that the finger is limited in movement but the body of the finger can still be used to stabilize objects and is not analogous with amputation.  Thus, a 20 percent disability for the right middle finger is not warranted.  See 38 C.F.R. § 4.71a, DC 5226.

In compliance with Schafrath, all applicable diagnostic codes have been considered; however, the Veteran's right middle finger disability could not receive a higher rating under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); see also 38 C.F.R. § 4.71a.  The available evidence shows that the Veteran had generally the same level of symptoms throughout the period on appeal, and staged ratings are not appropriate.  Hart, 21 Vet. App. at 509-10.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's right finger disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria and associated case law address limitation of motion, pain, and associated functional impairment.  The Veteran did not report any other symptoms related to this disability.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected disability.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

The appeal to reopen the claim for service connection for spondylolysis is dismissed.

The appeal for service connection for the left shoulder is dismissed.

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.

A rating in excess of 10 percent for right middle finger is denied.


REMAND

At the Board hearing, the Veteran reported that his low back disability had worsened since the last VA examination.  His reports included increased radiculopathy symptoms in his legs associated with the low back.  A new examination is needed to assess the current level of disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Additionally, the Veteran reported flare-ups in low back symptoms when bending over.  The examiner should address whether there is any additional functional loss during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Further, at the Board hearing, the Veteran reported that his skin disability on his face was worse during the winter and caused him embarrassment.  VA should attempt to schedule an examination to assess the Veteran's skin disability in the most active stage.  See Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994).  The examiner should also provide an estimate of the percentage of skin affected by the disability as this is a possible means for rating the disability.  See 38 C.F.R. § 4.118.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination for his low back and radiculopathy disabilities.  The examiner should complete all appropriate testing and address the following:

a. Measure and record the current level of limitation and functional impairment associated with the low back disability.  At the October 2012 examination, the Veteran reported flare-ups in back symptoms when he bends over leading to an inability to do any physical activity afterward.  The examiner should provide an opinion on the degree of impairment during any current flare-ups and also estimate the degree of impairment during flare-ups at the time of October 2012 examination.

b. Measure and record any radiculopathy symptoms and impairment in the lower extremities.  Specifically note whether there is evidence of radiculopathy in the left lower extremity.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

2. Contact the Veteran to determine when his skin disability is most active and schedule an examination for his dermatophytosis accordingly.  He reported worse symptoms in the winter.  In addition to the other measurements, the examiner should indicate the percentage of the entire body and exposed areas affected.  

3.  Issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


